DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 17. --faces towards the suction-module side of the support unit (14) when releasably connected to the support unit (14),--. 
Claim 7, last line. -- faces towards the suction-module side of the support unit (14) when releasably connected to the support unit (14).Claim 10, last line. --and the lateral connection face of the valve module (16) faces towards the support unit (14) when it is releasably connected to the suction-module side of the support unit (14).Claim 15, line 17. --the lateral connection face of the valve module (16) faces towards the support unit (14)--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 7and 15 have each been amended to include a new limitation that states: the valve module (16, 18) has at least two planned lateral faces, one of which functions as a lower connection face and one - adjoining to and extending at an angle from the lower connection face - functions as a lateral connection face. This clearly indicates that the lower connection face and the lateral connection face must be adjacent to one another and one face must extend from the other face at an angle. In the previous office action dated 04/05/2021, the examiner relied on the teachings of Pacht (US 5,171,136) to anticipate a valve module (40, 44) comprising a lower connection face (76 or 78) and a lateral connection face (76 or 78). However, as seen in Pacht’s Figure 4, these two faces (76 and 78) are not directly adjacent to one another and are instead parallel to one another. Hence, one face does not extend at an angle from the other face as now claimed. Modifications to Pacht’s valve modules (40, 44) to render obvious the aforementioned limitation would require substantial hindsight reconstruction and would potentially render Pacht’s pump inoperative as intended. Please note that each of these independent claims further states that the suction module and the pressure module are of the same embodiment or are interchangeable with one another. This indicates that the pressure module (18) and the suction module (16) must be of identical or very similar construction to be interchangeable with one another. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746